Citation Nr: 1038128	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  The Board remanded the issues on appeal, for further 
development, in December 2006.

The issue of entitlement to service connection for hearing loss, 
right ear, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is attributable to the Veteran's period of active 
service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that regulations enacted under the Veterans 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that is 
necessary to substantiate a claim for benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2009).  

While there has been a significant change in the law with the 
enactment of VCAA, the Board notes that the Veteran's claim is 
granted herein.  As such, any deficiency with regard to VCAA for 
the issue of entitlement to service connection for tinnitus is 
harmless and non-prejudicial.  

II.  Service Connection

In this case, the Veteran claims that he suffers from tinnitus as 
a result of exposure to acoustic trauma during his period of 
active service.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  

The United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed as having tinnitus.  See VA examination report, April 
2009.    

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records 
expressly prohibited duty assignments requiring frequent exposure 
to loud noise.  On the Veteran's separation examination, 
conducted in March 1969, the Veteran was noted to have deafness 
of the left ear.  The H3 physical profile was maintained.  
However, a diagnosis of tinnitus was not provided at that time.  
See Examination report, March 13, 1969.

The Veteran's DD 214 indicates that his military occupational 
specialty (MOS) was that of a clerk typist, although the Veteran 
has reported that he served in combat as an assistant machine 
gunner.  He has indicated that his MOS was changed to that of a 
clerk typist after his ears were injured during a firefight in 
which his left eardrum was perforated.  

Post-service, the Veteran was afforded a VA examination in 
December 2003.  The Veteran was diagnosed with tinnitus, and the 
examiner opined that it was more likely than not that the 
Veteran's tinnitus was related to acoustic trauma incurred during 
combat.  See VA examination report, December 22, 2003.

In October 2004, the Veteran authored a statement in which he 
asserted that he participated in combat, and that his MOS was 
changed to "clerk typist" following chronic hearing difficulty.  
An additional statement was received in January 2007, in which a 
fellow serviceman noted that he and the Veteran served together 
in Vietnam.  T.W. stated that the Veteran was a clerk at the end 
of his period of active duty as a result of an injury to his ear.  
See Statements, October 2004, January 2007.  The Board notes that 
the statement did not specify which ear was injured.

Following a Board remand, the Veteran was afforded an additional 
VA audiological examination for compensation purposes in April 
2009.  The examiner noted a review of the claims file.  The 
Veteran reported military noise exposure consisting of machine 
gun operation.  Constant tinnitus was diagnosed.  The examiner 
opined that the Veteran's tinnitus was at least as likely than 
not related to the Veteran's period of active duty.  See VA 
examination report, April 2009.

As to the Veteran's assertions that his tinnitus is causally-
related to his period of active service, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held that 
lay evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may be 
heard and considered) and credibility (a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay 
evidence will be competent and credible evidence of etiology.  
Whether lay evidence is competent in a particular case is a 
question of fact to be decided by the Board in the first 
instance.  The Court set forth a two-step analysis to evaluate 
the competency of lay evidence.  First, Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record.  See Robinson 
v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 
2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  See Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) (a non-precedential decision may be 
cited for any persuasiveness or reasoning it contains).

In this case, the Veteran can attest to factual matters of which 
he had first-hand knowledge, such as in-service noise exposure 
and ringing in the ears.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Furthermore, the Veteran's fellow 
serviceman can attest to conversations with the Veteran during 
their period of active duty.  

The Board has determined that the Veteran is competent to report 
the onset of his tinnitus.  The Veteran's reports may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); 
Jandreau; see also Buchanan.  Tinnitus is, by definition "a 
noise in the ears, such as ringing, buzzing, roaring, or 
clicking. It is usually subjective in type."  See Dorland's 
Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because 
tinnitus is "subjective," its existence is generally determined 
by whether or not the Veteran claims to experience it.  For VA 
purposes, tinnitus has been specifically found to be a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Further, although lay persons are not competent to opine as to 
medical etiology or render medical opinions, symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Barr v. Nicholson; see also Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu ; Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997); see Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Board also notes that there is supporting medical evidence 
establishing a nexus between the Veteran's complaints of tinnitus 
and his period of active service.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) (there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  In this case, each VA examiner found that the 
Veteran's tinnitus was likely related to his military service.  
The Board notes that the Veteran's claimed combat status has not 
been confirmed by the evidence of record.  However, the record 
does document that the Veteran served in Vietnam (see, e.g., 
Award of the Army Commendation Medal for meritorious service in 
connection with military operations against a hostile force in 
the Republic of Vietnam; date of action May 1968 to March 1969), 
that he did complete various weapons qualifications and served in 
an infantry unit, had documented problems with his ears in 
service, and reported use of hearing protection in one noisy job 
post-service and no recreational noise exposure.  Thus, based on 
competent and credible lay evidence provided by the Veteran and 
two positive VA examination reports of record which do link 
tinnitus to exposure to acoustic trauma in service albeit to 
unconfirmed combat, as well as the inherently subjective nature 
of tinnitus symptomatology, the Board finds that the evidence is 
at least in equipoise, and therefore service connection is 
warranted in this instance.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets any further delay in adjudicating the 
Veteran's claim for entitlement to service connection for hearing 
loss, right ear, pursuant to the duty to assist, his claim must 
be remanded for further development.  

As noted above, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as sensorineural hearing 
loss, may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels indicate 
some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service if there is sufficient evidence to demonstrate a 
relationship between the Veteran's service and his current 
disability.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d) which provides 
that service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
See 38 C.F.R.§ 3.303(d) (2009).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2009).

The Board notes that the Veteran has been diagnosed with right 
ear sensorineural hearing loss.  See VA examination report, April 
2009.  Further, the Veteran's right ear hearing loss meets the 
requirements of 38 C.F.R. § 3.385.  

The Veteran's July 1966 pre-induction audiogram demonstrated 
puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15(30)
10(20)
15(25)
--
10(15)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization - American 
National Standards Institute ("ISO- ANSI").  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures on the 
right in each column in parentheses.  

As noted above, the Court has held that "the threshold for 
normal hearing is from 0 to 20 dB [decibels], and higher 
threshold levels indicate some degree of hearing loss."  See 
Hensley.  As such, the Veteran's hearing loss at the time of pre-
induction is not considered normal per the ruling in Hensley 
although the April 2009 examiner reported that hearing as normal.

Another audiogram, conducted in May 1967, demonstrated puretone 
thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
-10(0)
--
10(15)

The Veteran's service treatment records expressly prohibited duty 
assignments requiring frequent exposure to loud noise.  The 
Veteran was seen in October and November 1967 for a punctured 
left eardrum.  In April 1968, he was referred to the Ear, Nose 
and Throat department.  At that time, the Veteran reported a 
history of intermittent otitis media in the left ear most of his 
life.  An audiogram was noted to be indicative of moderate 
conductive hearing loss in the left ear.  The diagnostic 
impression was chronic post-inflammatory changes of the left ear 
and mastoid with conductive hearing loss, and mild low frequency 
hearing loss of the right ear.  The Veteran was subsequently 
given a permanent H3 physical profile due to chronic post-
inflammatory changes in the left ear with hearing loss.  See 
April 1968 DA Form 8-274.  See also Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992).  

An undated audiogram (marked 24th Evac Hops Form #11 - 18 Mar 
68), possibly associated with the report dated in April 1968, 
provided puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
--
25

On the Veteran's separation examination, conducted in March 1969, 
puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
15
10
50
50
50

On separation examination, the Veteran was noted to have deafness 
of the left ear.  See Examination report, March 13, 1969.

Post-service, the Veteran was afforded a VA examination in 
December 2003.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
10
40

The average decibel loss was 16 in the right ear.  The right ear 
also had a 100 percent speech recognition score as per the 
Maryland CNC Test.  The examiner opined that it was more likely 
than not that the Veteran's hearing loss was related to acoustic 
trauma as a result of combat during his period of active duty.  
See VA examination report, December 22, 2003.

Following a Board remand, the Veteran was afforded an additional 
VA audiological examination for compensation purposes in April 
2009.  The examiner noted a review of the claims file.  The 
Veteran reported military noise exposure consisting of machine 
gun operation.  At the time of the examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
40

The VA audiologist, who conducted the audiogram two days prior to 
the actual VA examination, opined that the Veteran's right ear 
hearing loss was at least as likely than not related to the 
Veteran's participation in combat.  See Audiogram, April 8, 2009.

At the time of the Veteran's examination, while puretone air and 
bone conduction thresholds revealed only mild to moderately-
severe sensorineural hearing loss, testing revealed that the 
Veteran's right ear hearing loss did meet the level of disability 
under 38 C.F.R. § 3.385.  A speech recognition score of 96 
percent was recorded for the right ear.  The examiner opined that 
the Veteran's right ear hearing loss was at least as likely than 
not related to the Veteran's period of active duty.  See VA 
Examination report, April 10, 2009.

Here, each examiner of record related the Veteran's right ear 
hearing loss to participation in combat.  Although the 2009 VA 
examiner provided a rationale to support his opinion, the Board 
notes that the Veteran's record does not contain any verification 
of combat status, to include his personnel file and his VA Form 
DD-214.  While medals and commendations are noted on his VA Form 
DD-214, to include the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, and 2 overseas 
bars, these awards are not indicative of actual combat; as noted 
above the Army Commendation Medal was awarded for meritorious 
service, and not valor.  Instead, records indicate that the 
Veteran's MOS was that of a clerk typist.

Pursuant to the duty to assist, an additional VA opinion must be 
obtained in order to determine whether the Veteran's current 
diagnosis of right ear hearing loss is related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions which 
cannot be answered by the Board, an additional VA opinion must be 
provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(the Board is prohibited from exercising its own independent 
judgment to resolve medical questions).  If the Veteran's 
right ear hearing loss was found to have pre-existed his 
period of active service, then the examiner should opine 
as to whether his disorder was permanently aggravated 
beyond its normal progression during service.

The Board notes that the Court's ruling in Hensley does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service if there is sufficient evidence to 
demonstrate a relationship between the Veteran's service and his 
current disability.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Here, the requested VA opinion must be consistent with 
the ruling in Hensley.  As such, the examiner must not rely on 
the fact that the Veteran's hearing was within "normal" limits 
(in the right ear) for VA purposes, or non-ratable as per 38 
C.F.R. §3.385, at the time of separation from service, when 
forming an opinion.  If the aforementioned is the basis, or 
crux, or the examiner's rationale, the opinion would be 
inadequate on which to base a decision.  The examiner should 
discuss the presence of in-service noise exposure, the Veteran's 
entrance and exit audiograms, and his lay statements of record, 
when forming an opinion as to the etiology of any current 
diagnosis of right ear hearing loss.  The examiner must also 
note that the Veteran's record does not contain any 
verification of combat status, to include his personnel 
file and VA Form DD-214.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an additional VA 
audiological opinion with regard to the 
Veteran's claim for entitlement to service 
connection for right ear hearing loss.  That 
opinion should note a review of the Veteran's 
claims file.  Objective evidence of 
record, to include in-service audiograms 
on pre-induction, induction, and 
separation, statements from the Veteran 
regarding in-service hearing loss, other 
lay statements of record, and prior VA 
examinations of record, should also be 
discussed.  The examiner must also note 
that the Veteran's record is devoid of 
evidence verifying the Veteran's 
participation in combat.  

The examiner should address the following:

(A)  Whether it is at least as likely 
as not that any current hearing loss, 
right ear, is etiologically-related 
to the Veteran's period of active 
service.

(B)  If any current hearing loss, 
right ear, is found to have 
preexisted his period of active 
service, the examiner should 
determine whether it is at least as 
likely as not that the Veteran's 
currently-diagnosed hearing loss was 
aggravated or permanently worsened by 
his any period of active service.  


The Veteran's military occupational 
specialty and history, the objective 
medical findings in the service treatment 
records, the previous VA audiological 
evaluations currently of record, the 
Veteran's history of inservice and post-
service noise exposure, and any other 
pertinent clinical findings of record, must 
be taken into account.  Prior to forming an 
opinion, the examiner must be mindful of 
the holding in Hensley, as noted in the 
discussion above.  The examiner must 
specifically address the question of 
whether any degree of current hearing loss 
began or was aggravated as a result of 
inservice noise exposure, including 
consideration of any upward shift in tested 
thresholds in service, though still not 
meeting the requirements for "disability" 
under 38 C.F.R. § 3.385.  The examiner 
should also note that the VA is bound by 
the holding in Hensley that a puretone 
threshold level above 20 decibels indicates 
some degree of hearing loss, and is not 
within the range of "normal hearing."  

Note: The Veteran's July 1966 preinduction 
examination and May 1967 audiogram are 
presented in ASA units.  Conversion to ISO-
ANSI units is provided in the body of the 
Board's remand.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

If no opinion can be rendered without 
resorting to pure speculation, the examiner 
should explain why this is not possible.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his attorney 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


